NO.
12-11-00002-CR
                  
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
RONNIE
CHARLES CLAYBORNE,               §                 APPEAL FROM THE 2ND
APPELLANT
 
V.                                                                         §                 JUDICIAL
DISTRICT COURT
 
THE STATE OF TEXAS,
APPELLEE                                                        §                 CHEROKEE
COUNTY, TEXAS
                                                        
                                           
MEMORANDUM OPINION
PER CURIAM
            Appellant
has filed a motion to dismiss this appeal.  The motion is signed by Appellant
and his counsel.  No decision has been delivered in this appeal.  Accordingly,
Appellant’s motion to dismiss is granted, and the appeal is dismissed. 
See Tex. R. App. P. 42.2(a).
Opinion delivered May 25, 2011.
Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)